DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3,5-8,10-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,6-8,13,14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub.2005/0213605) in view of Cho (US Pat.9,072,015).
In claims 1,6 Kim et al. discloses a method by an apparatus in a communication system, the method comprising:


 identifying whether the received RLC PDUs are complete RLC PDUs that are non-segmented RLC PDUs ( see fig.6A; par[0072,0074] and fig.8, step 810; the RLC PDU is determined that its data size is the same as RLC SDU based on value of segment indicator (SI) as 0 or 1. If the segment indicator is 0, the RLC PDU is the same as RLC SDU ( complete RLC PDU that is not segmented). In par[0112], when the RLC PDU received from a lower layer has the same size as the special_ RLC_ SDU size, the RLC layer of the reception side regards the RLC PDU as one RLC SDU); in case that the received RLC PDUs are the complete RLC PDUs, transmitting the received RLC PDUs to an upper layer without storing the received RLC PDUs in a buffer (see fig.8; step 825; par[0094]; the RLC layer forwards RLC SDU to an upper layer).
Kim et al. does not disclose storing the received RLC PDUs in the buffer in case


 Cho discloses in fig.12; col.10; lines 27-55; a RLC layer of a UE receives DATA_TRANSFER_READY ( step S401), checks whether PDUs can be assembled to reassemble data blocks SDU ( step S404). If the PDUs are not reassembled into data block SDUs, the RLC layer removes the PDUs that can not be reassembled (step S408) (discarding an RLC PDU that is not reassembled). In col.14; lines 3-7; the RLC entity is in unacknowledged Mode, RLC SDUs are reassembled from lower layer PDUs and delivered to an upper PDCH layer ( RLC operates in Unacknowledged Mode). In col.6; lines 3-8; in the Unacknowledged Mode, the transmitter of the UE deletes data based on a timer so RLC PDUs, which have not been transmitted within a particular time, are removed from a transmission buffer (discarding RLC PDU in a case a timer expires and stored in the buffer). Cho further discloses in col.9; lines 24-27; the SDU segments, which have failed to be reassembled into SDUs, are deleted from the reception buffer, and the timer is reset (discarding the non-completed RLC PDUs that are not reassembled and stored in the buffer)). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Cho with that of Kim et al. to discard any segmented RLC SDUs that is not reassembled due to missing in the transmission.

In claims 3,8 Kim et al. discloses reassembling the received RLC PDUs and transmitting reassembled RLC PDUs to the upper layer (see fig.8; step 815,825; par[0092;0094] the RLC layer frames the entire data of RLC PDU into RLC SDU ( reassembling) and forwards the RLC SDUs to an upper layer).
In claims 13,14, Kim et al. does not disclose the complete RLC PDUs that
are transmitted to the upper layer are reordered by the upper layer. Cho discloses in fig.13; col.11; lines 15-20; the RLC entity may, in the receive buffer, reorder the PDUs, data blocks, and reassemble them into at least a combination of data blocks or at least one SDU (the complete RLC PDUs that are transmitted to the upper layer are reordered by the upper layer). 
Claims 5,10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub.2005/0213605) in view of Cho (US Pat.9,072,015), and further in view of Yi et al. (US Pat. 9,781,630).
In claims 5,10 Kim et al. does not disclose discarding the received RLC PDU based on a reassembly window associated with a sequence number. Yi et al. discloses in col.17; lines 30-35; the RLC receiver reordering segments of RLC PDUs based on sequence number (reassembly window associated with a sequence number). In col.17, lines 47- 52; steps S1321,S1323; when the timer expires, if the RLC receiver detects one of missing segment RLC PDUs, the RLC receiver discards all stored segment RLC PDUs (discarding the received RLC PDU based on reassembly window associated with a .

Claims 11,12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim
et al. (US Pub.2005/0213605) in view of Cho ( US Pat.9,072,015), and further in view of Kikuchi (US Pat. 8,869,002).
In claims 11,12 Kim et al. does not disclose wherein the buffer is a first buffer, and wherein transmitting the received RLC PDUs to the upper layer further comprises discarding a MAC subheader and a MAC SDU, which correspond to the received RLC PDUs, stored in a second buffer.
Kikuchi discloses in fig.2; col.4; line 50-55; RLC PDU buffer 106 stores RLC PDUs (a first buffer); and RLC header storage 104 is a buffer that stores RLC header of the RLC PDU (col.4; lines 42-48; a second buffer). In col.5; lines 22-30; the MAC PDU analysis unit 103
starts the analysis of the MAC sub-headers immediately after the MAC PDU is received;
and discards the MAC PDU if the number of received MAC Sub-headers exceeds the
upper limit value of MAC sub-headers (discarding a MAC subheader and a MAC SDU,
which correspond to the received RLC PDUs, stored in a second buffer). Therefore, it
would have been obvious to one skilled in the art before the effective filing date of the

excessively received MAC sub-headers before forwarding it to an upper layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/            Primary Examiner, Art Unit 2413